DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Corrected Notice of Allowance is in response to the IDS(s) submitted on 02/24/2022.
	The following prior arts were listed in the IDS(s) submitted on 02/24/2022:
A) US 20150103784 to Hernando, teaches beam coordination between base stations in a massive MIMO system in interference scenarios.  Hernando does not teach the subject matter of the allowable subject matter indicated below dealing with nominal timing of a plurality of Synchronization Signal Block (SSB) transmissions.
B) JP2019004342 based on the abstract provided and the corresponding US versions (US 20200100301 A1  or US PAT 11240851 B2) teach picking the right SS Blocks prior to performing Random Access procedure. JP2019004342 does not teach the subject matter of the allowable subject matter indicated below dealing with nominal timing of a plurality of Synchronization Signal Block (SSB) transmissions.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Claims 55-57, 59, 61, 75, 76, 78, and 86-94 are pending.  Claims 55 and 75 are independent and amended while claim 87 is independent and new.
Allowable Subject Matter
Claims 55-57, 59, 61, 75, 76, 78, and 86-94 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 55 and 75 are allowed over the prior art(s) of record since the reference(s) taken together individually fail to clearly teach or suggest the limitation(s):
“…receiving, from the first network node, nominal timing of a plurality of Synchronization Signal Block (SSB) transmissions configured for the third network node;… obtaining a configuration comprising a pattern indicative of whether or not each of the plurality of configured SSB transmissions are actually transmitted by the third network node according to the nominal timing…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of independent claims 55 and 75 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of independent claims 55 and 75 are allowed for the same reason(s) as mentioned above respectively for independent claims 55 and 75.
Independent claim 87 is allowed over the prior art(s) of record since the reference(s) taken together individually fail to clearly teach or suggest the limitation(s):
“…sending, to a user equipment (UE), nominal timing of a plurality of Synchronization Signal Block (SSB) transmissions configured for the third network node; receiving, from the UE, a configuration comprising a pattern indicative of whether or not each of the plurality of configured SSB transmissions are actually transmitted by the third network node according to the nominal timing;...”
	Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of independent claim 87 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of independent claim 87 are allowed for the same reason(s) as mentioned above for independent claim 87.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HABTE MERED/Primary Examiner, Art Unit 2474